Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: There was no evidence from which contributory negligence could have been found and it was error for the court to submit that question to the jury. The jury, in an endeavor to follow the charge of the court, may have concluded that the negligence of the plaintiff contributed in some manner to the accident, and based the verdict on that conclusion. For this reason the judgment must be reversed and a new trial granted. (Appeal from judgment of Onondaga Trial Term for defendants Transit Corporation and Getman for no cause of action. The order denied plaintiff’s motion for a new trial in a negligence action.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.